Mr. Justice Scott delivered the opinion of the Court: The facts in this ease are very different from the facts on which the decision in Vogt v. Ayer, 104 Ill. 583, was rendered. In the latter case “the situs of the vessels and the place where their business” was transacted was in the town of South Chicago. That fact being admitted, as it was by the demurrer to the hill, the town of South Chicago, it was held, was the place where the vessels assessed, in the language of the statute, (sec. 13, Revenue law, Rev. Stat. 1874,) “belonged,” or were “enrolled, or registered, or licensed, ” or were “kept when not enrolled, registered or licensed,” and hence the conclusion was reached the tax levied on the vessels in the town of North Chicago was without authority of law, although the owner resided in that town. There is now no reason for dejiarting from the principle of that case. ’ The situs of a sailing vessel, as fixed by the statute for the purpose of taxation, is at one of three places: First, in the county, town,, city or village, or district, where such vessel belongs; second, where it is “enrolled, registered or licensed; and third, where it is “kept when not enrolled, registered or licensed.” It is made the duty of the owner to list such vessel in one of the three places mentioned, as the fact maybe, and when rightfully listed in one place, it is not subject to taxation elsewhere. In the case now before the court the vessels were listed for taxation in the town of North Chicago, where the owner resided, and the allegation of the bill,— which the demurrer admits to be true,—is, the “situs of the property” assessed was, at the time of such assessment, and thence hitherto was and had been, at the “place of residence” and in the “municipality” where complainant resided,—that is, in the town of North Chicago. It is true the vessels assessed were each duly enrolled at the' custom house in the town of South Chicago, and were duly licensed for the coasting trade on the lakes and the navigable waters connected therewith, in accordance with the requirements of the laws of the United States. There is nothing, however, in the record that indicates such vessels, or either of them, were, at the time of the assessment, engaged in active trade. The mere fact such vessels were enrolled and licensed would not, of itself, authorize any presumption they were at the time engaged in navigation, and consequently out of the home port. Unless that fact was made to appear, it would rather seem the presumption would be the other way. The admissions on demurrer of the allegations of the bill in this respect are, that such vessels, when not “engaged in navigation, ” were “permanently located and kept” in the town of North Chicago, and never “belonged” or were “permanently located” in the town of South Chicago. These vessels, then, “belonged” in the town of North Chicago, and it was the duty of the owner to list them for taxation in that town, as was done. That was the situs of the vessels at the time the same were listed for taxation, and under the decision in Vogt v. Ayer, that was the place where the vessels were subject to taxation. It follows, then, the assessments made by the assessor of the town of South Chicago on the vessels, for the same year, were without authority of law, and the taxes extended on the same against the owner should have been perpetually enjoined, as was asked to be done by the bill. It makes no difference the local officers failed to report the assessment of complainant's vessels in the town of North Chicago, that the taxes might be extended against the owner. Such vessels, as has been seen, were liable to taxation in that town, and complainant having listed them for taxation in that town, it was all the law required her to do. Complain-, ant is in no manner to be prejudiced by the omission of the local officers to do their duty in the premises. She has offered, by her bill, to pay such taxes as ought to have been extended on her vessels. More than that the law does not require her to do. The decree of the circuit court is reversed, and the cause remanded, with directions to decree in conformity with the views expressed in this opinion. Decree reversed.